                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HENRY PRATT,                                     Civil No. 3:19-cv-290

             Plaintiff                           (Judge Mariani)

      V.


DEPARTMENT OF JUSTICE, et al.,

              Defendants

                                         ORDER

      AND NOW, this ~           ay of June, 2021, upon consideration of Defendants'

motion (Doc. 31) to dismiss, and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED THAT:

       1.    The motion (Doc. 31) is GRANTED. The complaint is DISMISSED.

       2.     The Clerk of Court is directed to CLOSE this case.

       3.     Any appeal from this Order is DEEMED frivolous and not taken in good
              faith. See 28 U.S.C. § 1915(a)(3).




                                          Robert D. Mariani
                                          United States District Judge
